Exhibit 10.1.1


 
[amend1_s31.jpg]
 
PERFORMANCE SHARE AGREEMENT


THIS PERFORMANCE SHARE AGREEMENT (the “Award Agreement”) is entered into as of
March 2, 2010, by and between Great Plains Energy Incorporated (the “Company”)
and ___________ (the “Grantee”).  All capitalized terms in this Agreement that
are not defined herein shall have the meanings ascribed to in the Company’s
Amended Long-Term Incentive Plan, as amended as of May 1, 2007 (the “Plan”).


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company desires to (i) encourage the Grantee to acquire a
proprietary and vested long-term interest in the growth and performance of the
Company, (ii) provide the Grantee with the incentive to enhance the value of the
Company for the benefit of its customers and shareholders, and (iii) encourage
the Grantee to remain in the employ of the Company as one of the key employees
upon whom the Company’s success depends; and


WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Performance Shares as approved on February 9, 2010, pursuant to the
terms and conditions of the Plan and this Award Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:


1.
Performance Share Award.  The Company hereby grants to the Grantee an Award
of  _______________ Performance Shares for the three-year period ending December
31, 2012, (the “Award Period”).  The Performance Shares may be earned based upon
the Company’s performance as set forth in Appendix A.



2.
Terms and Conditions.  The Award of Performance Shares is subject to the
following terms and conditions:



 
a.
The Performance Shares shall be credited with a hypothetical cash credit equal
to the per share dividend paid on the Company’s common stock as of the date of
any such dividend paid during the entire Award Period, and not just that period
of time after the Performance Shares were granted.  At the end of the Award
Period and provided the Performance Shares have not been forfeited in accordance
with the terms of the Plan, the Grantee shall be paid, in a lump sum cash
payment, the aggregate amount of such hypothetical dividend equivalents.



 
b.
No Company common stock will be delivered under this Award until the Grantee (or
the Grantee’s successor) has paid to the Company the amount that must be
withheld under federal, state and local income and employment tax laws or the
Grantee and the Company have made satisfactory provision for the payment of such
taxes. The Company shall first withhold such taxes from the cash portion, if
any, of the Award. To the extent the cash portion of the Award is insufficient
to cover the full withholding amount, the Grantee shall pay the remainder in
cash or, alternatively, the Grantee or the Grantee’s successor may elect to
relinquish to the Company that number of shares (valued at their Fair Market
Value) that would satisfy the applicable withholding taxes, subject to the
Committee’s continuing authority to require cash payment notwithstanding
Grantee’s election.




--------------------------------------------------------------------------------





To elect the relinquishment of stock alternative, the Grantee must complete a
withholding election on the form provided by the Corporate Secretary of the
Company and return it to the designated person set forth on the form no later
than the date specified thereon (which shall in no event be more than sixty days
from the grant date of the Award).  The Grantee may also elect on such form to
have amounts withheld from the Award payment above the minimum required
withholding rate, but not to exceed Grantee's individual marginal tax
rate.  Such additional withholding amount shall first be taken from the cash
portion, if any, of the Award, with the remainder taken from the stock portion
of the Award.  If no withholding election is made before the date specified, the
Grantee is required to pay the Company the amount of federal, state and local
income and employment tax withholdings by cash or check at the time the Grantee
recognizes income with respect to such shares, or must make other arrangements
satisfactory to the Company to satisfy the tax withholding obligations after
which the Company will release or deliver, as applicable, to the Grantee the
full number of shares.


 
c.
The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that the Grantee reimburse
the Company for all or any portion of any awards if and to the extent the awards
reflected the achievement of financial results that were subsequently the
subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
Grantee; (ii) reduce the amount that would otherwise be payable to the
Grantee  under current or future awards; (iii) withhold future equity grants or
salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
Grantee, whether or not such Grantee engaged in any misconduct or was otherwise
at fault with respect to such restatement or inaccurate measurement. The Company
will, however, not seek reimbursement with respect to any awards paid more than
three years prior to such restatement or the discovery of inaccurate
measurements, as applicable.



 
d.
Except as otherwise specifically provided herein, the Award of Performance
Shares is subject to and governed by the applicable terms and conditions of the
Plan, which are incorporated herein by reference.



GREAT PLAINS ENERGY INCORPORATED
     
By:     ________________________________
______________________________________
           Michael J. Chesser
______________________________________
Grantee   
 
 
Dated: March _____, 2010








--------------------------------------------------------------------------------





APPENDIX A


2010 – 2012 Performance Criteria


Goal
Weighting
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
             
1.FFO to Total Adjusted Debt 1
33%
14.6%
17.1%
19.6%
22.1%
             
2.Relative Total Shareholder Return (TSR) versus EEI Index2
34%
 
See below
                   
3.Equivalent Availability Factor (EAF)-Coal and Nuclear in 20123
33%
82.5%
84.8%
85.7%
86.6%
 



Note: the performance share measures have been established for compensation
purposes only.  They do not constitute any guidance, projection or estimate of
these measures, and should not be relied upon for any other purpose.



--------------------------------------------------------------------------------

 
1 Excludes Fair Market Value Debt Adjustment
 
2 Total Shareholder Return (TSR) is compared to an industry peer group of the
Edison Electric Institute (EEI) index of electric companies during the
three-year measurement period from 2010-2012. At the end of the three-year
measurement period, Great Plains Energy Incorporated (GPE) will assess its total
shareholder return compared to the EEI index. Depending on how GPE ranks, the
executive will receive a percentage of the performance share grants according to
the following table:
 
Percentile Rank
Payout Amount (% of Target)
   
75th and above
200%
60th to 74th
150%
40th to 59th
100%
25th to 39th
50%
24th and below
0

 
3 Based on planned outage days of:
 
KCP&L
174
GMO
232
Wolf Creek
  54
 
Total   
 
460 days



